DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference of Lee ( US 20150289211 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10862628. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-2, and 4-5 of the application are clearly anticipated by claim 1 of the patent.
Claim 3 of the application are clearly anticipated by claim 2 of the patent.
Claim 6 of the application are clearly anticipated by claim 3 of the patent.
Claims 7-8, and 10-11 of the application are clearly anticipated by claim 4 of the patent.
Claim 9 of the application are clearly anticipated by claim 5 of the patent.
Claim 12 of the application are clearly anticipated by claim 6 of the patent.
Claims 13-14, and 16-17 of the application are clearly anticipated by claim 7 of the patent.
Claim 15 of the application are clearly anticipated by claim 8 of the patent.
Claim 18 of the application are clearly anticipated by claim 9 of the patent.
Claims 19-20, and 22-23 of the application are clearly anticipated by claim 10 of the patent.
Claim 21 of the application are clearly anticipated by claim 11 of the patent.
Claim 24 of the application are clearly anticipated by claim 12 of the patent.
Claim 25 of the application are clearly anticipated by claim 13 of the patent.
Claim 26 of the application are clearly anticipated by claim 14 of the patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 13-14, 19-20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20110310820 A1) in view of Lee ( US 20150289211 A1).
Regarding claim 1, Liao discloses:
A method for operating a network node of a wireless communication network ( Fig, eNB 102), the method comprising:
determining a Hybrid Automatic Repeat request (HARQ) signaling for a terminal configured for carrier aggregation based on a number of downlink carriers and/or a number of HARQ bits configured for the terminal (Fig 3-4, Abstract, [0030], [0035]-[0037], HARQ format (mapping to a PUCCH format) for carrier aggregation (CA) determined based on CC configuration information which may include the number of CCs that are configured, the number of HARQ bits supported).
Liao does not explicitly disclose:
determining a HARQ acknowledgement offset.
However, the teaching of determining a HARQ acknowledgement offset is well known in the art as evidenced by Lee.
Lee discloses:
determining a HARQ acknowledgement offset ( Table 3, [0107], [0137], ACK/NACK is determined/configured  based on an offset value of HARQ-ACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee as mentioned above as a modification to Liao, such that the combination would allow to apply HARQ-ACK Resource Offset for transmitting uplink control information, in order to efficient use UL resource, and improve uplink data transmission.
Regarding claim 2, Liao modified by Lee discloses all the features with respect to parent claim 1 as outlined above.
further comprising configuring the terminal for and/or with the determined and/or adjusted HARQ signaling format (Liao,  Fig 5, [0038], UE 501 sends HARQ feedback information with the corresponding format based on the CC configuration from upper layer received from eNB).
Claims 7-8 are the device claims corresponding to method claims 1-2 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2 respectively, above. In addition, Liao’s base station (Fig 1, eNB 102) inherently comprising processor and memory.
Claims 13-14 are the method claims corresponding to method claims 1-2 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2 respectively, above. In addition, Liao discloses terminal configured for HARQ format (Fig 1, Fig 5, [0030], [0038]).
Claims 19-20 are the device claims corresponding to method claims 13-14 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 13-14 respectively, above. In addition, Liao’s terminal (Fig 1, UE101) inherently comprising processor and memory.
Claim 25 is the medium claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above. 
Claim 26 is the medium claim corresponding to method claim 13 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 13 respectively, above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 5-6 , 9-11, 12, 15-17, 18 , 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20110310820 A1) in view of Lee ( US 20150289211 A1) and Kim (US 20130301550 A1).
Regarding claim 3, Liao modified by Lee discloses all the features with respect to parent claim 1 as outlined above.
Liao modified by Lee does not explicitly disclose:
wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting error detection coding.
However, the teaching of wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting error detection coding is well known in the art as evidenced by Kim.
Kim discloses:
wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting error detection coding ( Fig 4, Fig 6-7, [0050], [0054], [0059]-[0062], , [0111], HARQ-ACK coding with dual RM codes, codewords).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim as mentioned above as a modification to Liao (modified by Lee), such that the combination would allow to apply RM codes with HARQ coding, in order to choose a suitable modulation and coding scheme as a linear error correcting code used for the transmission.
Regarding claim 4, Liao modified by Lee discloses all the features with respect to parent claim 1 as outlined above.
Liao modified by Lee does not explicitly disclose:
wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting either or both of a modulation and a number of symbols used for modulation.
However, the teaching of wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting either or both of a modulation and a number of symbols used for modulation is well known in the art as evidenced by Kim.
Kim discloses:
wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting either or both of a modulation and a number of symbols used for modulation ( Fig 4, Fig 6, Table 1, QPSK modulation with HARQ-ACK format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim as mentioned above as a modification to Liao (modified by Lee), such that the combination would allow to apply QPSK modulation,  in order to choose a suitable modulation and coding scheme as a linear error correcting code used for the transmission.
Regarding claim 5, Liao modified by Lee discloses all the features with respect to parent claim 1 as outlined above.
wherein the determining and/or adjusting the HARQ signaling format comprises adjusting and/or determining an HARQ acknowledgement offset ( Lee, Table 3, [0107], [0137], ACK/NACK is determined/configured  based on an offset value of HARQ-ACK).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6, Liao modified by Lee discloses all the features with respect to parent claim 1 as outlined above.
Liao modified by Lee does not explicitly disclose:
wherein the determining and/or adjusting the HARQ signaling format comprises determining whether the number of HARQ bits is above a bit threshold and/or whether the number of DL carriers is above 5.
However, the teaching of wherein the determining and/or adjusting the HARQ signaling format comprises determining whether the number of HARQ bits is above a bit threshold and/or whether the number of DL carriers is above 5 is well known in the art as evidenced by Kim.
Kim discloses:
wherein the determining and/or adjusting the HARQ signaling format comprises determining whether the number of HARQ bits is above a bit threshold and/or whether the number of DL carriers is above 5 ( Table 2, claim 18,  [0054], [0071], [0119], multiple carriers are aggregated e.g  5 carriers, the number of component carriers configured is less than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim as mentioned above as a modification to Liao (modified by Lee), such that the combination would allow to apply a maximum payload size of a number of ACK/NACK bits, in order to choose a suitable threshold and to use a modulation technique for the transmission.
Claims 9-10, 11-12 are the device claims corresponding to method claims 3-4, 6 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 3-4, 5-6 respectively, above. In addition, Liao’s base station (Fig 1, eNB 102) inherently comprising processor and memory.
Claims 15-16, 17-18 are the method claims corresponding to method claims 3-4, 6 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 3-4, 5-6 respectively, above. 
Claims 21-22, 23-24 are the device claims corresponding to method claims 15-16, 17-18 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 15-16, 17-18 respectively, above. In addition, Liao’s terminal (Fig 1, UE101) inherently comprising processor and memory.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461